DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Status of Claims
Claim 1-13 are pending and under examination.

Response to Amendment
Applicants amendments to the claims received on 08/16/2022 have overcome each 112(b) rejection previously set forth in the Final Rejection mailed on 03/16/2022. Accordingly, the 112(b) rejections have been withdrawn.
Based on the amended claims and remarks received on 08/16/2022, the previous prior art rejection based on Takeda has been maintained (see below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over translation of Takeda (JP 2000088860A; already of record – hereinafter “Takeda”), in view of Mizumoto et al. (US 2011/0054800; already of record – hereinafter “Mizumoto”), and further in view of Pollack et al. (US 2015/0118756; already of record – hereinafter “Pollack”).

Regarding claim 1, Takeda discloses a method of operating an analytical laboratory (Takeda; fig. 4, [32]), wherein the analytical laboratory comprises at least one pre-analytical laboratory instrument (Takeda; fig. 1, #20, #102, [0026, 0028]) and at least one target laboratory instrument (Takeda; fig. 1, #10, #12, #14, [0027]) the method comprising: 
a) receiving and identifying a biological sample by a pre-analytical laboratory instrument 5of the analytical laboratory (Takeda discloses a rack receiving portion 102, a transport line 100, and a label reader 20 that reads a rack label and a label of each sample in the rack along the transport line; fig. 1, #102, #20, [26] – the samples are biological samples; [24]); 
b) retrieving an order list from a database, the order list comprising one or more test order(s), each test order defining at least one processing step to be carried out on the biological sample (Takeda discloses a scheduler 32 comprising a plurality of management tables acquired from a database based on the rack ID and sample ID read by the label reader 20; fig. 2A, 2B, [28].  The tables having different analysis items A, B, and C that are to be carried out on the biological sample); 
c) for each test order, determining a target laboratory instrument of the analytical laboratory, wherein the target laboratory instrument is configured to carry out the at least one processing step according to the respective test 10order (Takeda discloses for each test order, a determination process is executed at each determination position 200, 201, and 202; figs. 1 & 4, #200, #201, #202, [27, 31]. The target laboratory instrument is configured to perform process A in a case where processes A, B, and C are set as the processing steps; fig. 4, S104, [0034].  Process A defining at least one processing step according to the management tables); 
d) determining whether the target laboratory instrument is ready to carry out the respective test order (Takeda discloses the determination process includes a step of determining a candidate laboratory instrument based on the analysis items for the rack (S104), in a case where the laboratory instrument is either suspended, stopped, or does not have sufficient vacancy, the laboratory instrument is excluded from the candidate list; S104-106, and the most suitable laboratory instrument for introducing the sample rack is determined by comparing the total number of tests between remaining candidate devices and weighing each analysis item or processing capacity for each laboratory instrument; fig. 4, S107-S108, [34-35].  Accordingly, the method determines whether the target laboratory instrument is ready to carry out the respective test order by determining the state of each target laboratory instrument as either suspended, stopped, or insufficient vacancy positions, or as having the processing capacity to perform the respective test order); 
g) instructing the target laboratory instrument to process the biological sample 20according to the respective test order if the target laboratory instrument is ready to carry out the respective test order (Takeda discloses the determination process includes a decision point S109 that determines whether the target laboratory instrument immediately after the rack determination position is the optimum device; [36].  When the decision point S109 is “yes” the sample rack is loaded in a sample rack storage area of the target laboratory instrument; [36].  Therefore, the scheduler and target laboratory instrument being in communication such that the scheduler instructs the target laboratory instrument to process the biological sample according to the respective test order); and 
h) processing the biological sample by the target laboratory instrument according to the respective test order as instructed (Takeda discloses the registered contents of the rack management table in fig. 2B are updated at the time when the rack is carried out from the analyzer.  Therefore, the biological sample being processed by the target laboratory instrument according to the respective test order of fig. 2B).  
Takeda does not disclose e) transmitting a readiness command to the target laboratory instrument if the target laboratory instrument is not ready to carry out the respective test order, the readiness command 15comprising an instruction which, when executed by the target laboratory instrument, causes the target laboratory instrument to become ready to carry out the respective test order, wherein the readiness command is generated by a processing time of the biological sample by the analytical laboratory instrument and/or a transport time of the biological sample from the analytical instrument to the target laboratory instrument by a sample transportation system of the analytical laboratory; f) executing instructions of the readiness command by the target laboratory instrument in order to cause the target laboratory instrument to become ready to carry out the respective test order; 
However, Mizumoto teaches the analogous art of a method of operating an analytical laboratory (Mizumoto; [0008]), the method comprising c) for each test order, determining a target laboratory instrument of the analytical laboratory, wherein the target laboratory instrument is configured to carry out the at least one processing step according to the respective test order (Mizumoto teaches a method comprises an information process apparatus 42 that analyzes detection data to determine whether or not re-examination in laboratory instrument M3 is required; fig. 7, S307, [0111, 0113].  Therefore, M3 being a determined target laboratory instrument of the analytical laboratory for which re-examination of the respective test order is carried out), d) determining whether the target laboratory instrument(s) is ready to carry out the respective test order (Mizumoto teaches when it is determined that re-examination is required, the information processing apparatus 42 determines whether laboratory instrument M3 is in an inactive state or not; fig. 7, S309, [0114]), wherein the method further comprises e) transmitting a readiness command to the target laboratory instrument if the target laboratory instrument is not ready to carry out the respective test order, the readiness command comprising an instruction which, when executed by the target laboratory instrument, causes the target laboratory instrument to become ready to carry out the respective test order (Mizumoto teaches when the target laboratory instrument M3 is in an inactivate state, and when it is determined that the re-examination is required, the target laboratory instrument M3 is subjected to a process of releasing the inactivate state; fig. 7, S309, fig. 8A, [0114]), wherein the readiness command is generated by a processing time of the biological sample by the pre-analytical laboratory instrument and/or a transport time of the biological sample from the analytical instrument to the target laboratory instrument by a sample transportation system of the analytical laboratory (Mizumoto teaches the readiness command is generated by considering a transportation time of the biological sample from the analytical instrument 310 to the target laboratory instrument; fig. 8A, [0052. 0113, 0118]); and f) executing instructions of the readiness command by the target laboratory instrument in order to cause the target laboratory instrument to become ready to carry out the respective test order (Mizumoto teaches when it is determined that the present time has reached a predetermined time earlier than an estimated arrival time of the sample rack, the target laboratory instrument M3 is instructed to start the release of the inactive state; fig. 8A, S405, [0119]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of operating an analytical laboratory of Takeda to further include the method steps of e) and f), as taught by Mizumoto, because Mizumoto teaches that the method steps comprising e) and f) provide the additional benefit of allowing the analytical laboratory to save electricity consumption by switching between an active state and an inactive state when the target laboratory instrument is not in use (Mizumoto; [0009]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Takeda and Mizumoto both teach a method of operating an analytical laboratory comprising method steps c) and d).
Modified Takeda does not teach the readiness command is generated by a transport time of the biological sample from the pre-analytical laboratory instrument to the target laboratory instrument.
However, Pollack teaches the analogous art of a method of operating an analytical laboratory (Pollack; [0009]), wherein the analytical laboratory comprises at least one pre-analytical laboratory and at least one target laboratory instrument (Pollack; [0043]), the method comprising generating a readiness command based on a transport time of the biological sample from the pre-analytical instrument to the target laboratory instrument by a sample transportation system of the analytical laboratory (Pollack discloses an internal handling mechanism within each module; [0075, 0193] and a central controller [0193].  The conveyance device 200 and the internal handling mechanism within each module being configured to coordinate with each other; [0075] such that the plurality of modules are configured to process a sample within a period that is less than a system cycle of the overall analyzer to allow synchronous operation of the modules in the analyzer; [0009, 0075]. The system cycle of the overall analyzer being defined as an amount of time for processing a sample by one of the pluralities of modules and an amount of time for transporting the samples between two of the plurality of modules; [0009], where modules are defined as pre-analytical and analytical instrument [0043].  Pollack specifically discloses a case where the controller coordinates a readiness command for a target laboratory instrument based on a transport time of the biological sample from a decapper to a target laboratory instrument [0188].  The modification resulting in the analytical laboratory of modified Takada receiving and identifying a biological sample by a pre-analytical laboratory instrument of the analytical laboratory and transmitting a readiness command to the target laboratory instrument).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the readiness command generated by a transport time of the biological sample from the analytical laboratory instrument to the target laboratory instrument of modified Takada, with the readiness command generated by a transport time of the biological sample from the pre-analytical laboratory instrument to the target laboratory instrument, as taught by Pollack, because Pollack teaches the readiness command generated by a transport time of the biological sample from the pre-analytical laboratory instrument to the target laboratory instrument allows the system to process the sample almost immediately after being processed by the pre-analytical instrument and can minimize the amount of traffic in the automation system (Pollack; [0188]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Takada and Pollack both teach methods for operating an analytical laboratory, wherein the analytical laboratory comprises at least one pre-analytical laboratory and at least one target laboratory instrument.

25Regarding claim 2, modified Takeda teaches the method of operating an analytical laboratory according to claim 1 above, wherein the readiness command is generated by considering a readiness time of the target laboratory 30instrument such that the target laboratory instrument becomes ready by the time the biological Page 26 of 31Docket No.: P34973-USsample is processed by the pre-analytical laboratory instrument and/or has been transported to the target laboratory instrument by the sample transportation system (The modification of Takeda to further include the method steps of e) transmitting and f) executing the readiness command, as taught by Mizumoto, has previously been discussed in claim 1 above.  Furthermore, the readiness command generated by a transport time of the biological sample from the analytical laboratory instrument to the target laboratory instrument of modified Takada, with the readiness command generated by a transport time of the biological sample from the pre-analytical laboratory instrument to the target laboratory instrument has also been previously discussed in claim 1 above.  Pollack further discloses the conveyance device 200 and the internal handling mechanism within each module being configured to coordinate with each other; [0075] such that the plurality of modules are configured to process a sample within a period that is less than a system cycle of the overall analyzer to allow synchronous operation of the analysis units in the analyzer; [0009, 0075] where the system cycle of the overall analyzer is defined as an amount of time for processing a sample by one of the pluralities of modules and an amount of time for transporting the samples between two of the plurality of modules [0009], where modules are defined as pre-analytical and analytical instrument [0043].  Therefore, the readiness command being generated by considering a readiness time of the target laboratory instrument such that the target laboratory instrument becomes ready by the time the biological sample has been transported to the target laboratory instrument by the sample transportation system.).  

Regarding claim 3, modified Takeda teaches the method of operating an analytical laboratory according to claim 1 above, further 5comprising, e') transmitting a readiness response by the target laboratory instrument after the target laboratory instrument receives the readiness command, the readiness response being indicative of whether the target laboratory instrument is able to execute the readiness command (The modification of Takeda to further include the method steps of e) transmitting and f) executing the readiness command, as taught by Mizumoto, has previously been discussed in claim 1 above.  Furthermore, the modification of the readiness command generated by a transport time of the biological sample from the analytical laboratory instrument to the target laboratory instrument of modified Takada, with the readiness command generated by a transport time of the biological sample from the pre-analytical laboratory instrument to the target laboratory instrument has also been previously discussed in claim 1 above.  Mizumoto further teaches that when the target laboratory instrument M3 is in an inactive state prevention of taking the sample into the target laboratory instrument M3 can be achieved when the release of the inactive state takes more time than an assumed time; [0114].  Therefore, the laboratory instrument M3 must transmit a readiness response after the target laboratory instrument receives the readiness command indicating whether the target laboratory instrument is able to execute the readiness command since the sample is prevented from being taken in by the laboratory instrument M3 when the instrument M3 is inactive); and 
	e") if the readiness response by the target laboratory instrument indicates a failure of the target 10laboratory instrument to execute the readiness command, repeating steps c) through e) until an alternative target laboratory instrument is determined which confirms by a readiness response that the alternative target laboratory instrument is able to execute the readiness command (The modification of Takeda to further include the method step of e) transmitting and f) executing the readiness command that includes e’) transmitting a readiness response by the target laboratory instrument, as taught by Mizumoto, has previously been discussed in claims 1 & 3 above. Furthermore, the readiness command generated by a transport time of the biological sample from the analytical laboratory instrument to the target laboratory instrument of modified Takada, with the readiness command generated by a transport time of the biological sample from the pre-analytical laboratory instrument to the target laboratory instrument has also been previously discussed in claim 1 above.  Takeda discloses that the operating status of each analyzer is set in fig. 3 of the scheduler 32, if the target laboratory instrument is not available in S105-S106; [34], another optimum device is determined; [38] and the rack is transferred to the next determination position [36] where the determination process is repeated [38].  The modified determination process of Takeda therefore determining if the target laboratory instrument is not able to execute the test order based on the readiness response of the target laboratory instrument, repeating the determination process until an alternative target laboratory instrument is determined, and upon reaching the next determination position – confirming a readiness response that the target laboratory instrument is able to execute the readiness command).

Regarding claim 4, modified Takeda teaches the method of operating an analytical laboratory according to claim 1 above, wherein the order 15list comprises a plurality of test orders (Takeda; fig. 2A, [28]), each test order defining at least one processing step to be carried out on the biological sample (Takeda; fig. 2A, “A, B, C”, [28]), the method further comprising, 
determining a sample workflow for processing the biological sample comprising a sequence of workflow steps corresponding to each test order of the order list (Takeda discloses the scheduler 32 sequentially determines the analyzers to be loaded with each rack at each determination position while considering the parameters defined in fig. 2 of each analyzer; [29], and that the rack management table in fig. 2B is updated at the time when the rack is carried out from the analyzer; [36]); and 
generating a plurality of readiness commands for each target laboratory instrument, each 20readiness command for a particular target laboratory instrument considers a sum of transportation time of the biological sample from the pre-analytical laboratory instrument to each target laboratory instrument and a sum of processing time of the biological sample by the pre-analytical laboratory instrument and each target laboratory instrument preceding the particular target laboratory instrument in the sample workflow (The modification of Takeda to further include the method steps of e) transmitting and f) executing the readiness command, as taught by Mizumoto, has previously been discussed in claim 1 above.  Furthermore, the readiness command generated by a transport time of the biological sample from the analytical laboratory instrument to the target laboratory instrument of modified Takada, with the readiness command generated by a transport time of the biological sample from the pre-analytical laboratory instrument to the target laboratory instrument has also been previously discussed in claim 1 above.  Pollack further discloses the conveyance device 200 and the internal handling mechanism within each module being configured to coordinate with each other; [0075] such that the plurality of modules are configured to process a sample within a period that is less than a system cycle of the overall analyzer to allow synchronous operation of the modules in the analyzer; [0009, 0075] where the system cycle of the overall analyzer is defined as an amount of time for processing a sample by one of the pluralities of modules and an amount of time for transporting the samples between two of the plurality of modules [0009] and modules are defined as pre-analytical and analytical instruments [0043].  Therefore, the readiness command being generated by considering the system cycle which includes a sum of transport time of the biological sample from the pre-analytical laboratory instrument to each target laboratory instrument and a sum of processing time of the biological sample by the pre-analytical laboratory instrument and each target laboratory instrument preceding the particular laboratory instrument in the sample work flow.).

Regarding claim 5, modified Takeda discloses the method of operating an analytical laboratory according to claim 4 above, further comprising, 
transmitting a readiness response by each target laboratory instrument, the readiness response being indicative of an estimated time of availability of when the target laboratory 30instrument will become ready to carry out the respective test order (The modification of the method of operating an analytical laboratory of Takeda to further include the steps of e) transmitting and f) executing the readiness command, as taught by Mizumoto, has previously been discussed in claim 1 above.  Furthermore, the readiness command generated by a transport time of the biological sample from the analytical laboratory instrument to the target laboratory instrument of modified Takada, with the readiness command generated by a transport time of the biological sample from the pre-analytical laboratory instrument to the target laboratory instrument has also been previously discussed in claim 1 above.  Mizumoto additionally teaches an estimated time of arrival of the sample rack to the target laboratory instrument is determined, and when it is determined that the present time has reached a predetermined time earlier than the estimated arrival time, the target laboratory instrument is instructed to start the release of the inactive state; fig. 8A, S404, S405, [0118-0119]).  Accordingly, the predetermined time earlier than the estimated arrival time being an estimated time of availability of when the target laboratory instrument will become ready.  Mizumoto further teaches that when the target laboratory instrument M3 is in an inactive state prevention of taking the sample into the target laboratory instrument M3 can be achieved when the release of the inactive states take more time than an assumed time; [0114].  Therefore, the laboratory instrument M3 must transmit a readiness response indicating whether the target laboratory instrument is able to execute the readiness command since the sample is prevented from being taken in by the laboratory instrument M3 when the instrument M3 is inactive); and 
Page 27 of 31Docket No.: P34973-USre-determining the sample workflow for processing the biological sample by postponing processing of the biological sample by a first target laboratory instrument if a second target laboratory instrument will become ready earlier to carry the test order (Takeda discloses that the determination process is performed each time the sample rack reaches a determination position, and that there is a possibility that a laboratory instrument other than the optimum device determined last time is determined as the optimum device; [38]).  

Regarding claim 6, modified Takeda teaches the method of operating an analytical laboratory according to claim 1 above, comprising the step of determining whether the target laboratory instrument(s) is ready to carry out the respective test order (Takeda discloses the determination process includes a step of determining a candidate laboratory instrument(s) based on the analysis items for the rack (S104), where laboratory instrument(s) that are either suspended, stopped, or do not have sufficient vacancy are excluded from the candidate list; S104-106, and that the most suitable laboratory instrument(s) for introducing the sample rack into is determined by comparing the total number of tests between remaining candidate devices and weighing each analysis item or processing capacity for each laboratory instrument; fig. 4, S107-S108, [34-35]); and
wherein the readiness command comprises instructions which, when executed by the target laboratory instrument, cause power one or more of: 
powering on respectively waking up the target laboratory instrument from a low-power 20mode; 
all modules of the target laboratory instrument required to carry out the respective test order to be brought into operational state; 
all consumables required to carry out the respective test order to be made available to the target laboratory instrument; and/or  
25carrying out of quality control and/or calibration steps to ensure all quality control and/or calibration values of the target laboratory instrument are up-to-date and valid (The modification of the method of operating an analytical laboratory of Takeda to further include the steps of e) transmitting and f) executing the readiness command, as taught by Mizumoto, has previously been discussed in claim 1 above.  Furthermore, the readiness command generated by a transport time of the biological sample from the analytical laboratory instrument to the target laboratory instrument of modified Takada, with the readiness command generated by a transport time of the biological sample from the pre-analytical laboratory instrument to the target laboratory instrument has also been previously discussed in claim 1 above.  Mizumoto additionally teaches the readiness command comprises instructions that cause powering on respectively waking up the target laboratory instrument from a low-power mode; fig. 8A, S405, [0119])
Takeda does not teach wherein the step of determining whether the target laboratory instrument(s) is ready to carry out the test order comprises one or more of the following: determining whether the target laboratory instrument is powered on and not in a low- 10power mode; determining whether all modules of the target laboratory instrument required to carry out the respective test order are operational; determining whether all consumables required to carry out the respective test order are available; and/or  15determining whether all quality control and/or calibration values of the target laboratory instrument are up-to-date and valid;.  
However, Mizumoto teaches the analogous art of a method of operating an analytical laboratory (Mizumoto; [0008]), the method comprising d) determining whether the target laboratory instrument(s) is ready to carry out the test order (Mizumoto teaches that when it is determined that re-examination is required, the information processing apparatus 42 determines whether laboratory instrument M3 is in an inactive state or not; fig. 7, S309, [0114]) further wherein the step of determining whether the target laboratory instrument(s) is ready to carry out the test order comprises determining whether the target laboratory instrument is powered on and not in a low-power mode (Mizumoto; fig. 7, S309, [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the step of determining whether the target laboratory instrument(s) is ready to carry out the test order of modified Takeda, to further including the step of determining whether the target laboratory instrument is powered on and not in a low-power mode, as taught by Mizumoto, because Mizumoto teaches the step determining whether the target laboratory instrument is powered on and not in a low-power mode allows the information processing apparatus to activate the target laboratory instrument if it is in an inactive state when a sample rack is configured to be transported to the target laboratory instrument; [0114]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Takeda and Mizumoto both teach a method of operating an analytical laboratory (Mizumoto; [0008]), the method comprising d) determining whether the target laboratory instrument(s) is ready to carry out the test order (Mizumoto; fig. 7, S309, [0114]).

Regarding claim 7, modified Takeda teaches the method of operating an analytical laboratory according to claim 1 above.
Modified Takeda does not teach transmitting a standby command to laboratory instrument(s) of the analytical laboratory 5not identified as the target laboratory instrument for the respective test order of the order list; and switching the laboratory instrument(s) of the analytical laboratory not identified as the target laboratory instrument into a low power mode in response to the standby command.  
However, Mizumoto teaches the analogous art of a method of operating an analytical laboratory (Mizumoto; [0008]), the method comprising identifying a target laboratory instrument of an analytical laboratory for a test order (Mizumoto teaches the method comprises an information process apparatus 42 that analyzes detection data to determine whether or not re-examination in laboratory instrument M3 is required; fig. 7, S307, [0111, 0113].  Therefore, M3 being a determined target laboratory instrument of the analytical laboratory for which re-examination of the test orders are carried out), the method further comprising transmitting a standby command to laboratory instrument(s) of the analytical laboratory not identified as target laboratory instrument for the respective test order of the complete order list (Mizumoto teaches that when a laboratory instrument is not selected as the target laboratory instrument, the laboratory instrument is instructed to enter a standby state after a predetermined time specified by a user; fig. 5A, [0077]); and switching the target laboratory instrument into a low power mod in response to the standby command (Mizumoto; fig. 5A, S3, [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified method of operating an analytical laboratory of Takeda, to further include transmitting a standby command to any analytical instrument of the analytical laboratory not identified as the target laboratory instrument for any of the test order(s) of the complete order list, and switching the target laboratory instrument into a low power mode in response to the standby command, as taught by Mizumoto, because Mizumoto teaches the switching the target laboratory instruments not selected as the target laboratory instrument for analysis into a standby mode provides the additional benefit of allowing the analytical laboratory to save electricity consumption by switching between an active state and an inactive state when the laboratory instruments are not in use (Mizumoto; [0009]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Takeda and Mizumoto both teach a method of operating an analytical laboratory (Mizumoto; [0008]), the method comprising identifying a target laboratory instrument of an analytical laboratory for a test order (Mizumoto; fig. 7, S307, [0111, 0113]).

10Regarding claim 8, modified Takeda teaches the method of operating an analytical laboratory according to claim 1 above, wherein one or more of the target laboratory instrument(s) is an analytical laboratory instrument configured to carry out one or more analytical processing steps on the biological sample to determine presence and/or concentration of one or more analyte(s) in the biological sample (Takeda; [25]).  

15Regarding claim 9, Takeda discloses the analytical laboratory (Takeda; fig. 1, [024]) comprising: 
20a control unit communicatively connected to the pre-analytical laboratory instrument and the target laboratory instrument, the control unit being configured to control the analytical laboratory to perform the method according to claim 1 (The analytical laboratory method according to claim 1 has previously been discussed above.  Takeda additionally teaches a scheduler communicatively connected to the pre-analytical laboratory instrument(s) and analytical instruments and configured to perform the determination process of claim 1 above; fig. 1, #32, [26]).  

Regarding claim 10, modified Takeda teaches the analytical laboratory according to claim 9 above, wherein the target laboratory instrument 25is configured to carry out one or more analytical processing steps on the biological sample to determine presence and/or concentration of one or more analyte(s) in the biological sample (Takeda; [24]).  

Regarding claim 11, modified Takeda teaches the analytical laboratory according to claim 9 above, wherein the target laboratory 30instrument is configured to Page 29 of 31Docket No.: P34973-USperform one or more from the list comprising recapping, unloading, disposing and archiving of biological sample(s) (Takeda; fig. 1, #10A, #12A, #14A [27]).  

Regarding claim 12, Takeda teaches the analytical laboratory according to claim 9 above, wherein the target laboratory 5instrument is configured to transport biological sample(s) from a first laboratory instrument to a second laboratory instrument (Takeda; fig. 1, #100, [25]).  

Regarding claim 13, Takeda teaches a computer program product comprising instructions which, when executed by a control unit of an analytical laboratory cause the analytical laboratory to perform the method according 10to claim 1 (The analytical laboratory method according to claim 1 has previously been discussed above.  Takeda further teaches a scheduler 32 configured to control the entire system and perform the determination process of claim 1 above; [26]).

Response to Arguments
Applicants arguments filed on 11/27/2019 have been fully considered but were not found persuasive.

Applicants argue on pages 8-10 of their remarks that the combination of Takeda in view of Mizumoto, and further in view of Pollack fail to disclose steps e) and f) of the method of claim 1. 

Specifically, applicant(s) argue on pages 8-9 that Mizumoto fails to disclose or teach receiving and identifying a biological sample by a pre-analytical laboratory instrument of the analytical laboratory.  The examiner agrees with applicant(s) argument however, the examiner does not rely on Mizumoto for teaching step a) receiving and identifying a biological sample by a pre-analytical laboratory instrument.  The examiner cites Takeda for teaching the limitation of step a).  Accordingly, applicant(s) argument that Mizumoto fails to disclose step a) is directed towards the references individually rather than the combination of references and the examiner believes applicant(s) have mischaracterized the rejection.

Applicant(s) further argue on pages 8-9 of their remarks that Mizumoto fails to disclose or teach transmitting a readiness command to the target laboratory instrument, wherein the readiness command is generated by a processing time of the biological sample by the pre-analytical laboratory instrument and/or a transport time of the biological sample from the pre-analytical laboratory instrument to the target laboratory instrument by a sample transport system of the analytical laboratory.  The examiner agrees with applicant(s) arguments, however, the arguments are towards Takeda in view of Mizumoto and not the combination of Takeda in view of Mizumoto and further in view of Pollack which the examiner believes is a mischaracterized the rejection.  The Office Action does not rely on Mizumoto for teaching “the readiness command is generated by a processing time of the biological sample by the pre-analytical laboratory instrument and/or a transport time of the biological sample by the pre-analytical laboratory instrument to the target laboratory instrument by a sample transportation system of the analytical laboratory.  The Action states Takeda does not disclose e) transmitting a readiness command to the target laboratory instrument if the target laboratory instrument is not ready to carry out the respective test order, the readiness command 15comprising an instruction which, when executed by the target laboratory instrument, causes the target laboratory instrument to become ready to carry out the respective test order, wherein the readiness command is generated by a processing time of the biological sample by the analytical laboratory instrument and/or a transport time of the biological sample from the analytical instrument to the target laboratory instrument by a sample transportation system of the analytical laboratory; f) executing instructions of the readiness command by the target laboratory instrument in order to cause the target laboratory instrument to become ready to carry out the respective test order.  Specifically, Mizumoto teaches the method comprises e) transmitting a readiness command to the target laboratory instrument if the target laboratory instrument is not ready to carry out the respective test order, the readiness command comprising an instruction which, when executed by the target laboratory instrument, causes the target laboratory instrument to become ready to carry out the respective test order (Mizumoto teaches when the target laboratory instrument M3 is in an inactivate state, and when it is determined that the re-examination is required, the target laboratory instrument M3 is subjected to a process of releasing the inactivate state; fig. 7, S309, fig. 8A, [0114]), wherein the readiness command is generated by a processing time of the biological sample by the pre-analytical laboratory instrument and/or a transport time of the biological sample from the analytical instrument to the target laboratory instrument by a sample transportation system of the analytical laboratory (Mizumoto teaches the readiness command is generated by considering a transportation time of the biological sample from the analytical instrument 310 to the target laboratory instrument; fig. 8A, [0052. 0113, 0118]); and f) executing instructions of the readiness command by the target laboratory instrument in order to cause the target laboratory instrument to become ready to carry out the respective test order (Mizumoto teaches when it is determined that the present time has reached a predetermined time earlier than an estimated arrival time of the sample rack, the target laboratory instrument M3 is instructed to start the release of the inactive state; fig. 8A, S405, [0119]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of operating an analytical laboratory of Takeda to further include the method steps of e) and f), as taught by Mizumoto, because Mizumoto teaches that the method steps comprising e) and f) provide the additional benefit of allowing the analytical laboratory to save electricity consumption by switching between an active state and an inactive state when the target laboratory instrument is not in use (Mizumoto; [0009]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Takeda and Mizumoto both teach a method of operating an analytical laboratory comprising method steps c) and d).

Applicants argue on page 9-10 of their remarks that no readiness command is transmitted to the analyzer to get the analyzer prepared for a sample in Pollack.  The examiner respectfully disagrees.  Pollack discloses an internal handling mechanism within each module; [0075, 0193] and a central controller [0193].  The conveyance device 200 and the internal handling mechanism within each module being configured to coordinate with each other; [0075] such that the plurality of modules are configured to process a sample within a period that is less than a system cycle of the overall analyzer to allow synchronous operation of the modules in the analyzer; [0009, 0075]. The system cycle of the overall analyzer being defined as an amount of time for processing a sample by one of the pluralities of modules and an amount of time for transporting the samples between two of the plurality of modules; [0009], where modules are defined as pre-analytical and analytical instrument [0043].  Pollack specifically discloses a case where the controller coordinates a readiness command for a target laboratory instrument based on a transport time of the biological sample from a decapper to a target laboratory instrument [0188].  In this example, Pollack teaches “a sample may be placed in the FIFO queue of the a decapper station such that it is near the head of the queue, while also being placed into a FIFO queue for an analyzer station provided that the sample will reach the head of the analyzers FIFO queue after it has been processed by the decapper. This ensures that the sample arrives at an analyzer station without a cap. By considering the order of operations, the sample may be placed into both of these queues in such a way that the sample is processed almost immediately after being de-capped. This may be useful for minimizing the amount of traffic in the automation system, as idle samples add to congestion. By placing samples into multiple queues with rules to limit conflict and to ensure performance criteria, samples may be handled within an analyzer in an efficient manner, minimizing downtime of each sample once placed in the automation system.”.  Accordingly, the FIFO queue of the analyzer station being functionally equivalent to a readiness command being transmitted to the analyzer to get the analyzer prepared for a sample so that the sample may be processed almost immediately after being transported from the pre-analytical laboratory instrument.  The modification resulting in the analytical laboratory of modified Takada receiving and identifying a biological sample by a pre-analytical laboratory instrument of the analytical laboratory and transmitting a readiness command to the target laboratory instrument.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Tatsutani et al. (US 2014/0037502) discloses a transport controller receives a sample ID from a preprocessing unit and makes an inquire about measurement orders to the host computer.  Thereafter, based on the measurement order the transport controller determines a transport destination of the sample rack from the preprocessing unit to the transport destination.
Tatsutani et al. (US 2018/0002108) discloses a communication interface connected to a host computer.  Orders for sample measurement are registered in the host computer and transmits an order according to an inquiry from a control unit.
Hamada et al. (US 2010/0166605) discloses bar code information obtained by the bar code reader 44 is transmitted to the control apparatus 5, and checked with analysis orders that specify analysis items and the like for each sample. The measurement units are configured to perform, based on the analysis orders, measurement on each sample for predetermined analysis items.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798